AO 245B (CASDRev. 08113) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT Co
                                                                                                             MAY 31 2019
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                               JUDGMENT IN A C                         . 1J.$.Q6TR1CT COURT
                                                                                  .           .           . ~OF CAUFORNIA
                                                                     (For RevocatlOn of Probatt            sed Release) DEPUTY
                                                                     (For Offenses Committed On or After November 1,      .... '-~
                                V.
          STEPHEN ALVIN GOODMAN, JR. (1)
                                                                        Case Number:        l5CR2794-GPC

                                                                     MICHAEL MESSINA
                                                                     Defendant's Attorney
REGISTRATION NO.                51389298
0­
THE DEFENDANT:
IZI   admitted gUilt to violation ofallegation(s) No.       1

      was found guilty in violation ofallegation(s) No.                                               after denial of guilty.
                                                          --------------------------
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation
            1                      Failure to report to USPO (US Probation Office) upon release from custody




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 4 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     May 31. 2019
                                                                     Date of Imposition of Sentence

                                                                                 (aJ~ce
                                                                     HON. Gonzalo P. Curiel
                                                                     UNITED STATES DISTRICT JUDGE




                                                                                                                   15CR2794-GPC
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                STEPHEN ALVIN GOODMAN, JR. (1)                                           Judgment - Page 2 of 4
CASE NUMBER:              15CR2794-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 5 months




       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
             at                            A.M.               on
       D
                ------------------
             as notified by the United States Marshal.
                                                                   -------------------------------------

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
             as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------------------                    -------------------------------
 at ______________________ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                       15CR2794-GPC
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

    DEFENDANT:                      STEPHEN ALVIN GOODMAN, JR. (1)                                                                Judgment - Page 3 of 4
    CASE NUMBER:                    15CR2794-GPC

                                                           SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
15 months


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
o         substance abuse. (Check, if applicable.)
          The defendant shall not possess a fIrearm, ammunition, destructive device, or any other dangerous weapon.
          The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements of the Sex Offender Registration and NotifIcation Act (42 U.S.C. § 16901, et
o         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
o         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

        If this judgment imposes a fme or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
    such fIne or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
    Payments set forth in this judgment.
        The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
     any special conditions imposed.
                                           STANDARD CONDITIONS OF SUPERVISION
     1)     the defendant shall not leave the judicial district without the pennission of the court or probation officer;
     2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)     the defendant shall support his or her dependents and meet other family responsibilities;
     5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
            reasons;
     6)     the defendant shall notifY the probation officer at least ten days prior to any change in residence or employment;
     7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
            any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
            unless granted penn iss ion to do so by the probation officer;
     10)    the defendant shall pennit a probation officer to visit him or her at any time at home or elsewhere and shall pennit confiscation of any contraband
            observed in plain view of the probation officer;
     11)    the defendant shall notifY the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12)    the defendant shall not enter into any agreement to act as an infonner or a special agent of a law enforcement agency without the pennission of
            the court; and
     13)    as directed by the probation officer, the defendant shall notifY third parties of risks that may be occasioned by the defendant's criminal record or
            personal history or characteristics and shall pennit the probation officer to make such notifications and to confinn the defendant's compliance
            with such notification requirement.




                                                                                                                                       15CR2794-GPC
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:            STEPHEN ALVIN GOODMAN, JR. (l)                                        Judgment - Page 4 of 4
CASE NUMBER:          15CR2794-GPC

                               SPECIAL CONDITIONS OF SUPERVISION


   1. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
      directed by the probation officer. Allow for reciprocal release of information between the probation
      officer and the treatment provider. May be required to contribute to the costs of services rendered in an
      amount to be determined by the probation officer, based on ability to pay.

   2. Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
      comply with both United States and Mexican immigration law requirements.

   3. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

   4. Enter and Complete a Residential Drug Treatment Program as directed by the probation officer.

   5. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period up to 120
      days. (non-punitive), pending placement into residential drug treatment.

   6. You shall submit to search of person, property, residence, abode or vehicle, conducted by US Probation
      or any law enforcement officer, at any time of the day or night, with or without a warrant and with or
      without reasonable or probable cause. Failure to submit to a search may be grounds for revocation. You
      shall warn other residents that the premises may be subject to searches pursuant to this condition. (4TH
      Amendment Waiver).

   7. Shall not associate with any person who you know, or who a probation officer or other law enforcement
      officer informs you is a The Chosen Few gang member or associate, or any other known gang member or
      associate, unless given permission by the probation officer.

       II




                                                                                                15CR2794-GPC
